Citation Nr: 1522058	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for dyshidrotic eczema of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In January 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

During the pendency of the appeal the Veteran's service connected disability has been manifested by symptoms such as blisters and itching, with less than 5 percent of his total body area and less than 5 percent of the exposed area affected, and without the need for systemic therapy.  


CONCLUSION OF LAW

The criteria for a compensable rating for dyshidrotic eczema of the feet have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2011 and January 2012.

The issue on appeal stems from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The claims file includes medical records, photographs, and the statements of the Veteran and others in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in 2012 and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The 2013 report includes clinical examination findings, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Veteran has testified that his foot condition is worse in the summertime.  In this regard, the Board notes that the Veteran's examinations were in June and August; thus, they were during a period of increased aggravation. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran is service connected for dyshidrotic eczema of the feet, evaluated as noncompensable under DC 7806.  Dyshidrotic eczema is a skin condition in which fluid-filled blisters appear.  A compensable rating would be warranted if the evidence reflected that the Veteran's disability affected at least 5 percent of the entire body, or at least 5 percent of the exposed areas affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required in the last 12 months.  As is discussed below, the evidence is against such a finding. 

An October 2011 VA clinical record reflects that upon examination of the Veteran's feet, he had "mild  hyperpigmented areas with some resolved areas of excoriation."  He was prescribed a cream.  

A June 2012 VA examination report reflects that the Veteran reported that since service, he has had frequent eruptions on his feet which involve persistent pain, and pruritus.  The Veteran reported that he typically works in manual labor-type positions and is "able to cope through the day with the foot issues but it does cause him some discomfort.  He does report flair [sic] ups of pain and difficulty with wearing shoes.  He prefers to wear flip-flops that do not put pressure on his areas of ulceration.  He does have some increased pain with standing and walking when wearing shoes."

Upon examination in June 2012, the Veteran did not have corns, calloses, edema, or flat feet.  He had no restrictive or painful motion.  He had tenderness over his vesicles, which were most prominent over the right posterior medial calcaneus in the left insolar arch.  They were firm vesicular type lesions.  There was no active drainage on examination.

The Veteran underwent another VA examination in August 2013.  The Veteran reported that he has recurring blisters which ooze clear fluid.  Upon examination, he had lesions in various stages of eruption and healing.  He reported that he wears sandals during spring and summer as shoes and moisture irritate the lesions.  The report reflects that the Veteran does not have any systemic manifestations due to a skin disease.  He uses oral or topical medications on a constant or near constant basis.  Upon physical examination, the Veteran's skin disability affected less than 5 percent of his total body area and less than 5 percent of the exposed area.  On the left foot, he had a 2 cm circular lesion on the left heal and a .5 cm circular hard scaly lesion on the left medial foot.  On the right, he had a 1 cm x 1 cm erythematous blister on the right great toe, and a .3cm circular lesion on the lesion lateral aspect of the right foot.  The examiner stated that the Veteran's skin disability does not impact his ability to work. 

The Board has also reviewed the photographs associated with the claims file.  The photographs appear to reflect darker areas with crusting, mostly on the sides of the feet, and a blister on a little toe.

In June 2014 written statement by N. M., the Veteran's sister, stated that the Veteran's feet have a "tendency to have a breakout in blisters.  During these times, he can not [sic] wear enclosed or hard bottom shoes.  He sometimes has to wrap his feet in towels or some other soft material.  It is difficult for him to be mobile at these times."

The Veteran testified at the January 2015 Board hearing that his foot disability is most prevalent in the summertime when his foot sweats, he gets blisters, and then he gets sores so that he cannot wear a shoe, other than a sandal or porous shoe.  He further testified that it affects his employment because he has to wear a full shoe at a job.  (See Board hearing transcript, page 5.)  The Veteran started that he has worked as a mechanic in the past and that it is hard to do mechanic work with sandals or flip flops or sneakers because that lets "a lot of oil or what not get on our feet."  The Veteran testified that he uses a cream two to three times a week, and white socks because dyed socks inflame the blisters on the bottom of the feet and sides of feet.

The Veteran's fiancé, S.R., testified that she has seen that the Veteran's foot condition is worse in the summertime.  She noted that in the winter months, his feet itch, but in the summer months, she helps keep them cool and dry.  

As noted above, a compensable rating would be warranted if the evidence reflected that the Veteran's disability affected at least 5 percent of the entire body or exposed areas were affected, or if intermittent systemic therapy was required.  The 2013 VA examination report reflects that less than 5 percent of the body or exposed areas were affected.  The Veteran and the lay individuals have not contended that an area other than the feet was affected.  The Board finds that, in determining the percentage of the area affected, the clinician, who has experience, training, and education, in matters of the body and skin, is more competent to state the actual percentage affected than a lay person.  No one has suggested that the Veteran's foot fungus has spread to his legs, arms, trunk, face, or other area.  

With regard to medication, the evidence does not support a finding of intermittent systemic therapy.  The Veteran has been treated with creams, to include creams which contain steroids.  However, he has not been treated with systemic therapy.  Systemic therapy involves the use of a drug that spreads throughout the body (e.g. treatment that reaches cells thought the body by traveling through the bloodstream).  The Veteran's medication involved topical cream on the feet, not treatment throughout the body.  The Board acknowledges the Veteran's statement that he cannot take steroids because of his kidneys; however, the clinical evidence does not support a finding that systemic therapy is needed to treat his disability. 

The Board has also considered whether there is a pertinent diagnostic code other than DC 7806 which would provide the Veteran with a compensable rating, but finds that there is not.  DC 7800 is not warranted as the affected area is not of the head, face, or neck.  DC 7801 is not warranted as the affected area is not at least 6 square inches in size.  DC 7802 is not warranted as the affected area is not 144 square inches or greater.  

DC 7804 is not warranted as the evidence is against a finding of unstable or painful scars.  The Board acknowledges that the Veteran has complained of pain; however, it is the intermittent blisters that appear and disappear on various parts of the feet that are painful, and not permanent scars.  

The Board has also considered DC 7828 which is the rating code for acne.  A noncompensable rating is warranted for superficial acne of comedones, papules, pustules, and/ or superficial cysts.  The Board finds that the Veteran's bilateral foot disability is not analogous to the symptoms which would warrant a rating of 10 percent or higher.  He has not been shown to have deep inflamed nodules and pus filled cysts. 

The VA disability rating schedule includes nine separate diagnostic codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, DC 5284, refers generally to "Foot injuries, other."  A compensable rating is warranted under DC 5284 for foot injuries which are at least moderate in severity.  In considering whether the Veteran's bilateral foot disability rises to the level of moderate, the Board has considered the other rating codes of the feet and the level of disability which warrants a 10 percent rating.  The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle. See 38 C.F.R. § 4.71a, DC 5270, 5276, 5277, 5278.  The record does not indicate that the Veteran's bilateral foot disability approximates such degree of severity for the time period in question.  The Board finds that the Veteran's reported symptoms of itchy and painful blisters which are treated with topical cream do not rise to the level of moderate disability of either foot.  In this regard, the Board also notes that the Veteran's disabilities are of the skin and not the actual working mechanisms of the feet. 

The Board has considered whether there is an applicable diagnostic code other than DC 5284 which would provide the Veteran with a higher evaluation, or a separate evaluation but finds that there is not.  He has not been shown to have weak foot, claw foot, Morton's disease, hallux valgus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.  He has not been found to have flat feet due to his service-connected disability.  

Based on the foregoing, the Board finds that a compensable rating is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Veteran has been diagnosed with dyshidrotic eczema, which is a type of recurrent eczema with blisters, accompanied by pruritus, a burning sensation, and hyperhidoris.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Eczema is specifically listed in the rating code and assigned a diagnostic code of 7806.  Thus, the Veteran's symptoms, such as burning, itching, feet sweating, and blisters are not outside the rating criteria.  Skin disabilities are rated based on factors such as size, location, necessary treatment, and whether there is a painful scar.  The rating criteria also allow for foot disabilities to be rated based on specific criteria (i.e. swelling, weight-bearing problems, foot deformity, tenderness, spasm, pain, and callosities) but also to be rated based on whether the disability is moderate, moderately severe, or severe.  The Veteran's symptoms of pain, due to blisters, when weightbearing are adequately considered in the rating criteria because eczema includes blisters.  Any criteria which the Veteran could possibly have which are not in the rating criteria would be considered under the categories of moderate, moderately severe, or severe of the feet.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  Thus, referral for extra-schedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In other words, the Board must consider whether the Veteran's disabilities "collectively" warrant referral for an extra-schedular consideration.  In the present case, the Veteran is service connected for only one disability.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, a June 2012 VA examination report reflects that the Veteran reported that he typically works in manual labor-type positions and is "able to cope through the day with the foot issues but it does cause him some discomfort.  The August 2013 VA examination report reflects that the Veteran's skin disability does not impact his ability to work.  The Veteran testified at the January 2015 Board hearing that his foot disability affects his employment because he has to wear a full shoe at a job and this is difficult in the summertime.  Despite the Veteran's contention at the Board hearing, the competent credible evidence of record does not reflect that the Veteran has ever been fired from a job due to his the foot skin disability, not hired for a job due to it, or that he has taken excessive leave from work due to it.  The Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record. 


ORDER


Entitlement to a compensable initial evaluation for dyshidrotic eczema of the feet is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


